

116 HRES 332 IH: Recognizing the accomplishments and the contributions of Vietnamese Americans.
U.S. House of Representatives
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 332IN THE HOUSE OF REPRESENTATIVESApril 30, 2019Mr. Correa (for himself, Mrs. Murphy, Mr. Lowenthal, Ms. Norton, Mr. Case, Ms. Lofgren, Mr. Cisneros, Ms. Porter, Mr. Khanna, Mr. Rouda, and Mr. Beyer) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the accomplishments and the contributions of Vietnamese Americans.
	
 Whereas, in the aftermath of the Vietnam War, approximately 800,000 Vietnamese refugees fleeing persecution resettled in the United States;
 Whereas an estimated 1.7 million Vietnamese Americans currently reside in the United States, making the United States home to the largest number of individuals of Vietnamese descent outside of Vietnam and Vietnamese Americans the fourth largest Asian American population in the United States;
 Whereas Vietnamese Americans have established strong communities across the country, including in the States of California, Florida, Georgia, Louisiana, Massachusetts, Minnesota, New York, Pennsylvania, Texas, Virginia, and Washington;
 Whereas first- and second-generation Vietnamese Americans have overcome tremendous socioeconomic challenges, including discrimination, language and cultural barriers, and poverty, to emerge as significant contributors to American society;
 Whereas Vietnamese Americans contribute to American society through their work in business, education, science and technology, engineering, mathematics, literature and the arts, gastronomy, the Armed Forces, and public service at every level of government;
 Whereas Vietnamese Americans support the advancement of religious freedom, democracy, and human rights around the world; and
 Whereas Vietnamese Americans contribute to the rich cultural and religious diversity of the Nation: Now, therefore, be it
	
 That it is the sense of the House of Representatives to recognize the accomplishments and significant contributions of Vietnamese Americans in the United States.
		